Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16980790, filed on 09/14/2020.  The application is a 371 of PCT/JP2018/010422, filed on 03/16/2018.  Claims 1-20 are now pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a feature extraction unit…configured to extract…” and “calculation unit…configured to calculate…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The Specification in ¶ [0026] and [0027] discloses that the object detection system which comprises the feature extraction unit and calculation unit is a CPU.  Therefore, the units are interpreted to be a CPU.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Allowable Subject Matter
Claim 1 is allowed.  
The prior art on record and further searched prior art did not disclose nor make obvious the limitations “a calculation unit implemented at least by the hardware and configured to calculate a movement parameter related to movement of the object between the plurality of irradiation areas when a difference between the features respectively extracted in the plurality of irradiation areas falls below a predetermined first threshold” in combination with the remaining limitations of claim 1.
Specifically, the prior art on record and further searched prior art did not disclose an object passing through a plurality of irradiation sources such as a laser and when a difference in extracted features from the object is less than a predetermined threshold, then movement parameters for that object are calculated only when the difference in extracted features is below the threshold value.
Claim 11 and 20 are allowed for the same reasons as claim 1 as the claim limitations are essentially similar but in a different embodiment.
Claims 2-10 and 12-19 are allowed as they depend off of either claim 1 or 11.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takemura et al. (US PG PUB 20180357772 A1) discloses object detection using laser sensor and calculating distance, but does not compare the extracted features from irradiation source to another irradiation source and then calculating motion if the difference is below a threshold.
Nathan et al. (US Patent No. 9129181 B1) discloses object detection in an environment using radiation sources, but does not compare the extracted features from irradiation source to another irradiation source and then calculating motion if the difference is below a threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667      

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667